Citation Nr: 1002839	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-36 523	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to August 
1968, and from April 1970 to April 1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2005 rating action that denied service 
connection for PTSD.  

In March 2008, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

By decision of May 2008, the Board, in pertinent part, 
remanded the issue of service connection for PTSD to the RO 
for further development of the evidence and for due process 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The Veteran has diagnoses including PTSD, and has alleged 
experiencing stressful events in service in Vietnam.

3.  The Veteran did not engage in combat with the enemy in 
service.

4.  The occurrence of the veteran's claimed inservice 
stressful experiences has not been corroborated by available 
service records or other credible supporting evidence.

5.  Any diagnosis of PTSD is not supported by a verified 
stressor.

  
CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

An October 2004  pre-rating RO letter informed the Veteran 
and his representative of the VA's responsibilities to notify 
and assist him in his claim, and of what was needed to 
establish entitlement to service connection for PTSD.  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the Veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what evidence the VA had received, what 
evidence it was responsible for obtaining, to include Federal 
records, and what evidence it would make reasonable efforts 
to obtain.  The Board thus finds that the 2004 RO letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
October 2004 document fully meeting the VCAA's notice 
requirements was furnished to the Veteran prior to the 
January 2005 rating action on appeal.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 5 elements of a service connection 
claim (veteran status, the existence of a disability, a 
connection between the veteran's service and that disability, 
the degree of disability, and the effective date pertaining 
thereto).  In this case, the Board finds that the appellant 
was notified of the degree of disability and the effective 
date information in a March 2006 RO letter, and that this 
suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining available 
service medical and personnel records and numerous post-
service VA medical records up to 2007.  A transcript of the 
March 2008 Board hearing testimony of the Veteran and his 
wife has been associated with the claims folder and 
considered in adjudicating this claim.  Significantly, the 
Veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration, inasmuch as 
the Veteran, in a November 2004 statement, March 2005 VA 
outpatient record, April 2005 statement, March 2008 
testimony, and June 2008 and January 2009 statements, and 2 
service comrades in statements received in March 2008 
furnished only nonspecific descriptions of his claimed 
inservice stressors in Vietnam which frustrate attempts to 
verify them.  A history of the veteran's transportation 
battalion received in September 2005 recorded no deaths of 
any soldiers from his transportation company during the time 
period from October 1970 to October 1971 that he served in 
Vietnam.  In a December 2007 formal finding, the RO 
determined that the information required to corroborate the 
stressful events described by the Veteran was insufficient to 
send to the U.S. Army and Joint Services Records Research 
Center (JSRRC), and/or insufficient to allow for meaningful 
research of Marine Corps or National Archives and Records 
Administration (NARA) records; that all procedures to obtain 
this information from the Veteran had been properly followed; 
and that all efforts to obtain the needed information had 
been exhausted, and any further attempts would be futile.

Following the May 2008 Board remand, the RO submitted 
additional information furnished by the Veteran to the JSRRC 
in an attempt to verify the occurrence of      2 claimed 
stressors: witnessing one service comrade reportedly sustain 
a crush injury between 2 large trucks in June or July 1971, 
and another service comrade killed in an ammunition explosion 
while driving a forklift in February or March 1971.  In 
December 2008, the JSRRC replied that, after research of all 
available records and coordinated research with NARA, it was 
unable to locate any combat records for the veteran's 
transportation company that substantiated his claimed 
stressful events.  A search of morning reports and the U.S. 
Dept. of Defense Vietnam Casualty Database showed no one 
wounded or killed as a result of a truck or trailer incident 
as alleged by the Veteran.  Operational Reports (Lessons 
Learned) submitted by the veteran's transportation battalion 
covering the period from May to October 1971 provided no 
information to substantiate the veteran's claimed stressful 
events.  The JSRRC concluded that additional research would 
require the Veteran to submit the full names of the alleged 
casualties.

In January 2009, the Veteran stated that he could not provide 
the names of the individuals requested beyond the nickname of 
one service comrade.

In March 2009, the JSRRC stated that a request to verify an 
incident wherein a service comrade was reportedly killed in 
an ammunition explosion while driving a forklift in February 
or March 1971 could not be researched on the basis of the 
inadequate information provided, and that further information 
was needed as to specific unit designation and date.

In response to additional information received with respect 
to the veteran's claimed stressors, the JSRRC in September 
2009 reported that it had researched available combat unit 
records, and coordinated research with NARA, but had been 
unable to locate any pertinent unit records for the veteran's 
transportation company that substantiated his claimed 
stressful events during the time period that he indicated.  
The JSRRC also reviewed the U.S. Army Vietnam Station List 
indicating the presence of the veteran's transportation 
company at Long Binh, Vietnam in 1971; Operational Reports 
(Lessons Learned) submitted by an ordnance battalion located 
at Long Binh for the period ending in April 1971; and Daily 
Staff Journals submitted by that ordnance battalion for March 
1971, but no information was provided that substantiated the 
veteran's claim of an explosion occurring when a forklift was 
moving ammunition.  A casualty report received with respect 
to one serviceman who was assigned to an ordnance company 
indicated that he died in January 1971 as a result of acute 
narcotism, not as a result of an ammunition explosion or 
crush injury.

In an October 2009 memorandum, the VA Appeals Management 
Center (AMC) stated that it was unable to verify the 
veteran's alleged stressors based on the information 
contained in the claims folder; that all procedures to obtain 
corroborating information had been properly followed; and 
that all efforts to obtain the needed information had been 
exhausted, and any further attempts would be futile.

In December 2009, the Veteran stated that he had no other 
information or evidence to submit in connection with his 
claim.     
     
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.         38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. 3.304(f).
 
In this case, the Veteran contends that he has PTSD as a 
result of having experienced stressful events in service, 
namely, witnessing one service comrade killed in an 
ammunition explosion while driving a forklift in February or 
March 1971, and another service comrade reportedly sustain a 
crush injury between 2 large trucks in June or July 1971.  He 
and his wife gave testimony to this effect at the March 2008 
Board hearing.      

The service medical records from both periods of active 
service are negative for findings or diagnoses of any 
psychiatric disability.  The Veteran was psychiatrically 
normal on October 1966 pre-induction examination.  He denied 
a history of frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble of any sort on August 
1968 separation examination, and he was psychiatrically 
normal on examination.  On February 1970 examination for 
enlistment into the second period of active service, the 
Veteran denied a history of frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, and nervous trouble of any 
sort on August 1968 separation examination, and he was 
psychiatrically normal on examination.  He was also 
psychiatrically normal on March 1973 separation examination.

Post service, the Veteran has received VA psychiatric 
treatment and evaluations from 2000 to 2007, and several 
psychiatric disabilities have been assessed or diagnosed, 
including PTSD from 2001.  However, the Board notes that the 
available medical evidence shows that findings of PTSD are 
only based on the veteran's history of reported inservice 
non-combat stressors.  However, that history is not a 
reliable indicator of the actual occurrence of any such 
claimed stressful events in service, inasmuch as his 
nonspecific assertions are unproven, uncorroborated, and not 
supported objectively.  As a medical opinion can be no better 
than the facts alleged by a veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Moreover, an appellant's own reported history of 
an alleged inservice stressor does not constitute competent 
evidence that any such alleged inservice event actually 
occurred.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(the VA is not required to accept doctors' opinions that are 
based upon an appellant's recitation of medical history); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by him, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

What this case lacks is credible supporting evidence that any 
claimed inservice stressor actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, then his 
lay testimony alone may establish the occurrence of the 
claimed inservice stressor, and no further development or 
corroborative evidence is required, provided such testimony 
is "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 
Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, 
however, the VA determines either that a veteran did not 
engage in combat with the enemy, or that he did engage in 
combat, but that the alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen,  10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, copies of the veteran's DD Form 214 (report of 
service discharge) from both periods of active service 
contain no evidence that he received any award or citation 
specifically indicative of combat service.  Other service 
personnel and administrative records indicate that the 
veteran's primary duty was as a truck driver during his 
military service, which included verified service in Vietnam 
from October 1970 to October 1971, but these also contain no 
evidence of combat service.  
 
No other available evidence or records otherwise establish 
that the Veteran engaged in combat with the enemy in service, 
or corroborate the occurrence of his claimed inservice 
stressful experiences.  Statements from 2 service comrades 
received in March 2008 contain no more specific information 
than the Veteran has already provided with respect to those 
claimed stressors.  As noted above, the Veteran has not 
provided sufficient information for the VA to further attempt 
to independently corroborate any such claimed stressful 
experiences.  Other claimed inservice stressors such as those 
contained in a March 2005 VA outpatient record, wherein the 
Veteran reported witnessing a young boy directed to U.S. 
soldiers to receive candy explode a grenade strapped to his 
stomach and wound several soldiers, and seeing the body of a 
Vietnamese boy moved from a street to a sidewalk after he had 
allegedly been shot by enemy fire, are too nonspecific to 
attempt to verify.  

In an October 2009 memorandum, with which the Board concurs, 
the AMC stated that it was unable to verify the veteran's 
alleged stressors based on the information contained in the 
claims folder; that all procedures to obtain corroborating 
information had been properly followed; and that all efforts 
to obtain the needed information had been exhausted, and any 
further attempts would be futile.  In a December 2009 
statement, the Veteran stated that he had no other 
information or evidence to submit in connection with his 
claim.     
  
Thus, the Board finds that the post-service findings of PTSD 
in VA outpatient records beginning in 2001 on the basis of 
the veteran's unverified inservice stressors are not 
persuasive medical evidence that any PTSD is related to his 
military service, to include any claimed stressor therein.  
See Hayes v. Brown,         5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered the veteran's assertions and 
testimony in connection with the claim on appeal.  However, 
as a layman without the appropriate psychiatric training and 
expertise, he is not competent to render a probative opinion 
on a medical matter-such as whether he has PTSD that is a 
result of any alleged inservice stressor.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).       

Simply stated, in this case, there is no verified stressor or 
credible evidence of combat service to support a diagnosis of 
PTSD.  In the absence of credible evidence of combat service 
or that a claimed stressor sufficient to support a diagnosis 
of PTSD actually occurred-an essential criterion of 
38 C.F.R. § 3.304(f)-the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence does not support the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


